Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on June 5, 2020 and ELECTION/RESTRICTION response filed on December 30, 2020 for patent application 16/894508. 

Election/Restrictions
2.	Applicant’s election without traverse of Claims 33-43 in the reply filed on December 30, 2020 is acknowledged.
Claims 24 and 25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/30/2020.  

Status of Claims
3.	As a response to an election/restriction requirement, Claims 24 and 25 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.
4.	As a response to the November 4, 2020 restriction/election requirement, Applicant Amended claims 24, 26, 28, and 32; cancelled claims 29-31; and withdrew claims 24 and 25.
Claims 26-28 and 32-43 are now presented for examination in this office action. Applicant is reminded that the non-elected claims 24 and 25 must be canceled from this application if the office 
5.	Claims 26-28 and 32-43 are now presented for examination in this office action.

Specification
6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
7.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 26-28 and 32 must be renumbered.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

9.	Claims 26-28 and 32-43 are rejected under 35 U.S.C. 102(b) as being anticipated by Ehlers et al. (U.S. Publication Number: 2004/0133314).
As to independent claim 33, Ehlers discloses a method for achieving energy consumption goals for a heating, ventilation, and air condition (HVAC) system, the method comprising: 
identifying one or more components of the HVAC system (e.g., thermostat; sensor) (see Figure 3B); 
for each of the one or more components of the HVAC system, collecting data from the component, and receiving an indication of a user presence in a vicinity of the component (e.g., to interface with an infra-red motion sensor that automatically sets back the temperature to a predetermined point based on the presence of a person in the area) (see Paragraph [0013]); 
for each indication of the user presence, receiving a user identity (e.g., set point modifications or dehumidification differently depending on the presence or absence of the occupant) (see Paragraph [0266]), associating the collected data with the user identity (e.g., if unoccupied, the system 3.08 can be directed to take more savings related actions and defer comfort control options) (see Paragraph [0266]), and storing the associated data as a user pattern (see Figure 5H), wherein the associated data includes the collected data, the user identity, a time associated with the user presence, and the indication of the user presence (e.g., User1; User2) (see Figure 4H). 
As to independent claim 40, Ehlers discloses a non-transitory computer-readable medium storing instructions that, if executed by a computing system having a processor, cause the computing system to perform operations comprising: 
for at least one of a plurality of components of an energy-consuming system, collecting data from the component (e.g., thermostat; sensor) (see Figure 3B); 
receiving an indication of a user presence in a vicinity of the component (e.g., to interface with an infra-red motion sensor that automatically sets back the temperature to a predetermined point based on the presence of a person in the area) (see Paragraph [0013]); 

As to dependent claim 34, Ehlers teaches the method of claim 33, further comprising generating a schedule of adjustments applicable to the HVAC system based on the user pattern (e.g., thermostat scheduling) (see Figure 4G and 4H). 
As to dependent claim 35, Ehlers teaches the method of claim 34, further comprising facilitating implementation, by the HVAC system, of the generated schedule of adjustments (e.g., thermostat scheduling) (see Figure 4G and 4H). 
As to dependent claim 36, Ehlers teaches the method of claim 33 wherein collecting data from the component includes retrieving information associated with external conditions including at least one of a weather condition, weather forecast, schedule of energy costs, and energy pricing information (e.g., comfort indices and price of energy indices) (see Paragraph [0088]). 
As to dependent claim 37, Ehlers teaches the method of claim 33 wherein receiving the user identity includes at least one of receiving an RFID tag, receiving the user identity using a voice recognition technique, and receiving the user identity using face recognition technique (e.g., radio frequency RF) (see Paragraph [0084] and [0110]). 
As to dependent claim 38, Ehlers teaches the method of claim 33 wherein the one or more components includes a sensor (e.g., sensor) (see Figure 3B). 
As to dependent claim 39, Ehlers teaches the method of claim 33 wherein the user pattern includes a user schedule associated with a setting preference for the one or more components (e.g., program definitions; scheduled) (see Figure 5G). 
As to dependent claim 41, Ehlers teaches the non-transitory computer-readable medium of claim 40 wherein the energy-consuming system is a heating, ventilation, and air condition (HVAC) system (e.g., HVAC runtime) (see Figure 3E and 3G). 
As to dependent claim 42, Ehlers teaches the non-transitory computer-readable medium of claim 40 wherein the energy-consuming system comprises a plurality of appliances (e.g., nodes 1.10 may be associated with the entire customer site 1.04, a pool pump, an HVAC system, a water heater, any appliance, such as a refrigerator, dishwasher, hot tubs, irrigation and well pumps, spas, coffer maker, etc., or other electrical or electronic device, e.g., televisions, stereos, etc) (see Paragraph [0066]). 
As to dependent claim 43, Ehlers teaches the non-transitory computer-readable medium of claim 42 wherein the plurality of appliances includes at least one of a water heater, a dishwasher, a refrigerator, a photovoltaic system, and a rechargeable battery (e.g., nodes 1.10 may be associated with the entire customer site 1.04, a pool pump, an HVAC system, a water heater, any appliance, such as a refrigerator, dishwasher, hot tubs, irrigation and well pumps, spas, coffer maker, etc., or other electrical or electronic device, e.g., televisions, stereos, etc) (see Paragraph [0066] and Figure 1B).
As to dependent claim 26, Ehlers teaches the method of claim 33 wherein identifying the one or more components of the HVAC system includes querying the one or more components (e.g., query) (see Paragraph [0215]). 
As to dependent claim 27, Ehlers teaches the method of claim 26 wherein querying the one or more components includes querying a thermostat to identify at least one of an air-conditioning unit, a fan, a blower, a pump, a water heater, a dishwasher, a refrigerator, a sensor, a photovoltaic system, a rechargeable battery, and an electric car (e.g., nodes 1.10 may be associated with the entire customer 
As to dependent claim 28, Ehlers teaches the method of claim 33 wherein identifying the one or more components of the HVAC system includes: providing a user interface to the user, and receiving an identity of the component from the user (see Figure 3A).
As to dependent claim 32, Ehlers teaches the method of claim 33, further comprising receiving input from the user, wherein the input includes at least one of a schedule and user preferences (e.g., thermostat scheduling; User1; User2) (see Figure 4H).


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
9199 (IN USA OR CANADA) or 571-272-1000.

/Tejal Gami/
Primary Patent Examiner, Art Unit 2117